Title: From Thomas Jefferson to Uriah Tracy, 31 January 1806
From: Jefferson, Thomas
To: Tracy, Uriah


                        
                            Sir
                            
                            Jan.    1806.
                        
                        I have recieved your letter of Dec. 31. wherein on behalf of a committee of the Senate charged to enquire
                            concerning the characters & qualifications of Peter Walsh, Joseph Deville Bellechasse & others for the offices to
                            which they are nominated you desire ‘that I will cause to be laid before them the proper information on the subject.’
                        It is with real pain that I feel a difficulty in complying with the desires of a committee for whom I have
                            the most unqualified respect. my nominations are sometimes made on my own knolege of the persons: sometimes on the
                            information of others given either voluntarily, or at my request, & in personal confidence to me. this I could not
                            communicate without a breach of confidence, not, I am sure, under the contemplation of the committee. they are sensible
                            the constitution has made it my duty to nominate; & has not made it my duty to lay before them the evidences or reasons
                            whereon my nominations are founded: and of the correctness of this opinion the established usage in the intercourse
                            between the Senate & President is a proof. during nearly the whole of the time this constitution has been in operation I
                            have been in situations of intimacy with this part of it, & may observe from my own knolege that it has not been the
                            usage for the President to lay before the Senate or a committee, the information on which he makes his nominations. in a
                            single instance lately, I did make a communication of papers, but there were circumstances so peculiar in that case as to
                            distinguish it from all others.
                        To this I must further add that a just solicitude to cover from all hazard that cordial good will which it is
                            so vitally interesting to our country should ever subsist between it’s highest functionaries has led the two houses, as
                            far as can be collected from their practice, to reserve to their own discretion alone to decide what official applications
                            on their part shall be made to the President directly. it does not appear that that authority has been yielded to a
                            committee.
                    